Case: 11-14663       Date Filed: 08/28/2013      Page: 1 of 15


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 11-14663
                              ________________________

                      D.C. Docket No. 3:11-cr-00054-SLB-JEO-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                            versus

RICKY WALTER DENTON,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (August 28, 2013)

Before CARNES, Chief Judge, TJOFLAT, Circuit Judge, and EVANS, * District
Judge.

PER CURIAM:

       *
        Honorable Orinda D. Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
               Case: 11-14663    Date Filed: 08/28/2013    Page: 2 of 15


      Ricky Walter Denton, after electing to proceed pro se with standby counsel,

was convicted by a jury of the armed robbery of the First Southern Bank in Ford

City, Alabama, in violation of 18 U.S.C. § 2113(a) and (d), and brandishing a

firearm during that federal crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii). Denton, now with the aid of court-appointed counsel, appeals his

convictions on numerous grounds, contending that: (1) the district court violated

his Sixth Amendment right to self-representation under Faretta v. California, 422

U.S. 806, 95 S.Ct. 2525 (1975), by limiting his access to the court’s law library and

legal materials; (2) the district court erred in denying his motion to suppress

evidence seized during the searches of his hotel room and apartment; (3) the

government violated the Jencks Act, 18 U.S.C. § 3500, by failing to timely

disclose the grand jury testimony of one of the investigating officers, FBI Special

Agent Patrick Stokes; (4) the evidence presented at trial was insufficient to prove

his guilt beyond a reasonable doubt; and (5) the district court erred in denying his

request to subpoena an unnamed correctional officer as a rebuttal witness. Relying

on post-judgment interrogatory responses from two prosecution witnesses, which

were first submitted to the district court in support of his still pending motion for a

new trial based on newly discovered evidence, Denton also alleges that the

government committed various acts of misconduct warranting reversal of his

convictions.


                                           2
              Case: 11-14663     Date Filed: 08/28/2013    Page: 3 of 15


                                          I.

      Denton first contends that the district court violated his Sixth Amendment

right to self-representation by denying him “meaningful access” to a law library or

legal materials in preparation for his jury trial. He asserts that, at a minimum, the

right to self-representation prohibits courts from imposing unjustified restrictions

on a pro se defendant’s access to readily available legal materials attainable

“through a de minimis, reasonable accommodation,” and that the district court

violated that right by imposing “unnecessary and extreme restrictions” on his

access to such materials.

      While awaiting trial, Denton was housed in a county jail that lacked a law

library. Before granting his request to proceed pro se, the magistrate judge

repeatedly urged Denton to accept the aid of counsel and cautioned him about the

disadvantages of self-representation, including the difficulties he would face in

gaining access to legal materials and the fact that he could not expect to visit the

district court’s law library. With full knowledge of the consequences of

proceeding without court-appointed counsel, Denton remained adamant about

representing himself. Even so, and despite his earlier warnings, the magistrate

judge allowed Denton to be brought to the United States Marshals’ office in the

courthouse on a daily basis for a two-week period, where he could review

discovery and request legal materials from the court’s law librarian. During those


                                           3
              Case: 11-14663     Date Filed: 08/28/2013    Page: 4 of 15


visits, Denton was given access to treatises on federal trial procedures, trial

techniques, and Fourth Amendment issues. He was also provided with copies of

the applicable criminal statutes, rules of evidence, and rules of criminal procedure.

Although the district court judge eventually put an end to Denton’s daily, escorted

visits to the courthouse, she did not categorically deny him access to legal

materials that he reasonably required in order to prepare for trial. The court

informed Denton that, instead of routine visits to the courthouse, he could file

requests for specific legal materials that were relevant to the remaining trial

proceedings. On one of the few occasions where Denton actually complied with

the court’s instruction instead of filing general requests for access to a law library

or legal materials, he was permitted to visit the courthouse to view the specific

materials he had requested.

      Under the Sixth Amendment, as interpreted in Faretta, criminal defendants

have a right to waive the assistance of counsel and represent themselves when they

voluntarily elect to do so with knowledge of the disadvantages of self-

representation. Faretta, 422 U.S. at 807, 835, 95 S.Ct. at 2527, 2541. Nothing in

Faretta or the Sixth Amendment, however, expressly establishes that a defendant

who has knowingly elected to proceed pro se has a right of access to a law library

or legal materials. See Kane v. Garcia Espita, 546 U.S. 9, 10, 126 S.Ct. 407, 408

(2005) (noting, in the context of habeas review under 28 U.S.C. § 2254, that


                                           4
              Case: 11-14663     Date Filed: 08/28/2013   Page: 5 of 15


“Faretta says nothing about any specific legal aid that the State owes a pro se

criminal defendant” and so does not “clearly establish” a pro se defendant’s right

to access a law library). Faretta itself recognized that “[w]hen an accused manages

his own defense, he relinquishes, as a purely factual matter, many of the traditional

benefits associated with the right to counsel.” 422 U.S. at 835, 95 S.Ct. at 2541.

      We have held that a pro se criminal defendant has no constitutional right of

access to a law library or legal materials where counsel has been offered. Edwards

v. United States, 795 F.2d 958, 961 nn. 1 & 3 (11th Cir. 1986) (rejecting a

collateral challenge to a criminal conviction based on the denial of library access

while the petitioner proceeded pro se at trial, and concluding that “[w]hen counsel

is offered, the alternative of a library is not mandatory”). Although Denton takes

issue with the soundness and adequacy of our decision in Edwards, we are bound

by that decision under the prior panel precedent rule unless and until it is overruled

by the Supreme Court or this Court sitting en banc. Cohen v. Office Depot, Inc.,

204 F.3d 1069, 1076 (11th Cir. 2000); see also Smith v. GTE Corp., 236 F.3d

1292, 1302–03 (11th Cir. 2001) (rejecting a “wrong result” or “overlooked reason”

exception to the prior panel precedent rule); Wascura v. Carver, 169 F.3d 683, 687

(11th Cir. 1999) (responding to the argument that the reasoning of a prior panel

decision was “unclear and inadequate to support its holding” by stating that “[w]e

have no occasion to pass on that criticism, because we are bound by the [prior


                                          5
              Case: 11-14663      Date Filed: 08/28/2013    Page: 6 of 15


panel] decision regardless of whether we agree with it”). Even assuming that a

Faretta defendant has a right of reasonable access to legal materials, as Denton

argues, under the circumstances of this case that right was not violated. There is

no merit to Denton’s contention that the district court imposed unjustified and

extreme restrictions on his ability to access legal materials relevant to the criminal

proceedings against him.

                                           II.

      Denton challenges the denial of his motion to suppress evidence seized from

his hotel room and apartment, arguing that the district court erred in finding that he

had voluntarily consented to the searches of those premises. Denton maintains that

he was under the influence of drugs and alcohol, and otherwise intimidated by the

presence of six law enforcement agents, when he signed written consent forms to

search his hotel room and apartment on December 18, 2009.

       In reviewing the denial of a motion to suppress evidence, we review the

district court’s factual findings for clear error and its application of the law to those

facts de novo. United States v. Gibson, 708 F.3d 1256, 1274 (11th Cir. 2013). A

warrantless search of property is valid under the Fourth Amendment if it is

preceded by a defendant’s voluntary consent or the consent of a third party who

has “common authority over or other sufficient relationship to the premises or




                                            6
             Case: 11-14663     Date Filed: 08/28/2013   Page: 7 of 15


effects sought to be inspected.” United States v. Harris, 526 F.3d 1334, 1339 (11th

Cir. 2009) (quotation marks omitted).

      In challenging the denial of his motion to suppress the evidence seized from

his apartment, Denton fails to differentiate between the two searches of it. The

first of those searches, which was executed on December 18, 2009, with the

written consent that Denton now claims was involuntary, yielded no incriminating

evidence that was introduced at trial. Only the second of the two searches of his

apartment, which was conducted two months later while Denton was in police

custody, resulted in the seizure of evidence introduced at trial. That search was

based upon the consent of Hollie Anderson Todd, who lived there and whose

name, rather than Denton’s, was on the lease at that time. The district court

correctly denied the motion to suppress as to the evidence from that search because

of Todd’s consent. See Harris, 526 F.3d at 1339.

      There was also a search of Denton’s hotel room on December 18, 2009,

which uncovered evidence that was introduced at trial. The district court denied

the motion to suppress that evidence after correctly finding that both Denton and

the co-occupant of the room, James Wimberly, had given their voluntary consent.

Denton argues that his own consent was not voluntary but that does not matter

because Wimberly’s consent was enough to justify the search. See id.




                                          7
              Case: 11-14663     Date Filed: 08/28/2013   Page: 8 of 15


                                         III.

      Denton next contends that the government violated the Jencks Act by failing

to timely disclose Special Agent Stokes’ grand jury testimony. Denton asserts that

he requested Jencks Act material on Agent Stokes during the suppression hearing

but did not receive a complete copy of Stokes’ grand jury testimony “until well

after the trial.” He maintains that the delay in disclosure prejudiced his defense at

trial because the grand jury transcripts revealed “material inconsistencies” between

Agent Stokes’ testimony before the grand jury and his testimony at trial.

      The Jencks Act, which is incorporated into Federal Rule of Criminal

Procedure 26.2, shields the statements of government witnesses, including their

grand jury testimony, from discovery or inspection until the “witness has testified

on direct examination in the trial of the case.” 18 U.S.C. § 3500(a), (e)(3). Once a

government witness testifies on direct examination, whether at trial or at a

suppression hearing, the court must, on the defendant’s motion, order the

government to produce any statement by that witness in its possession “that relates

to the subject matter of the witness’s testimony.” Fed. R. Crim. P. 26.2(a), (g); see

18 U.S.C. § 3500(b). The underlying purpose of the Jencks Act is to enable a

defendant to impeach a government witness on cross-examination by bringing out

any variances between his trial or hearing testimony and his earlier statements.

United States v. Prieto, 505 F.2d 8, 11 (5th Cir. 1974); see also United States v.


                                          8
              Case: 11-14663    Date Filed: 08/28/2013    Page: 9 of 15


Delgado, 56 F.3d 1357, 1364 (11th Cir. 1995) (“Jencks Act statements are strictly

limited to impeachment.”).

      Even assuming that Denton properly requested Jencks Act material on Agent

Stokes during the suppression hearing, which is by no means evident from the

record, his claim nevertheless fails. The only Jencks Act statements the

government could have been obligated to turn over during the suppression hearing

would be statements relating to the subject matter of that hearing. See 18 U.S.C. §

3500(b) (requiring the government to produce a statement by its own witness

“which relates to the subject matter as to which the witness has testified” on direct

examination). But Denton does not contend that any of Agent Stokes’ grand jury

testimony was of that nature.

      Instead, Denton argues that the government’s failure to turn over Agent

Stokes’ grand jury testimony at the suppression hearing hindered his ability to

impeach Stokes’ testimony at trial. That argument does not make sense in light of

the Jencks Act. The government had no Jencks Act obligations with respect to

Agent Stokes at the time of trial because Stokes was not called as a government

witness, but as a witness for the defense. In addition, the portions of Agent Stokes’




                                          9
               Case: 11-14663       Date Filed: 08/28/2013       Page: 10 of 15


grand jury testimony that Denton highlights on appeal are not inconsistent with

Stokes’ later testimony at trial and thus lack any impeachment value anyway. 1

                                               IV.

       Denton argues that the evidence presented at trial was insufficient to prove

beyond a reasonable doubt that he was the masked man who robbed the First

Southern Bank at gunpoint on the afternoon of December 17, 2009. He notes that

one of the government’s witnesses, Forrest Sims, described the bank robber as an

African-American man with a “gold grill” and that no evidence directly linking

Denton to the bank robbery was found at his hotel room, apartment, or carwash

business. Although he acknowledges that several witnesses implicated him as the

bank robber, Denton contends that the testimony of those witnesses was, for one

reason or another, unworthy of belief.

       We review de novo the sufficiency of the evidence underlying a conviction,

viewing the evidence in the light most favorable to the jury’s verdict with all

reasonable inferences and credibility choices drawn in its favor. United States v.


       1
          In his reply brief on appeal, Denton asserts that he could have used Agent Stokes’ grand
jury testimony to impeach Stokes’ testimony at the suppression hearing. Because he did not
raise that argument in his opening brief, he has abandoned it. See Davis v. Coca-Cola Bottling
Co. Consol., 516 F.3d 955, 972 (11th Cir. 2008) (“It is well settled in this circuit that an
argument not included in the appellant’s opening brief is deemed abandoned.”). In any event,
the belated argument rests on the unsupported assertion that Agent Stokes informed the grand
jury that Denton was arrested before, and not after, he signed the written consent-to-search
forms. The portion of Stokes’ grand jury testimony cited by Denton in support of this assertion
says no such thing and we have been unable to find any such testimony in the available grand
jury transcripts.
                                               10
             Case: 11-14663    Date Filed: 08/28/2013   Page: 11 of 15


White, 663 F.3d 1207, 1213 (11th Cir. 2011). Our inquiry is limited to

determining whether a reasonable jury could have found the defendant guilty

beyond a reasonable doubt. United States v. Broughton, 689 F.3d 1260, 1276

(11th Cir. 2012). It is not necessary that the evidence “exclude every reasonable

hypothesis of innocence or be wholly inconsistent with every conclusion except

that of guilt.” Id. at 1277. The jury is free to choose among “the reasonable

conclusions to be drawn from the evidence presented at trial,” and we “must accept

all reasonable inferences and credibility determinations made by the jury.” Id.

      The evidence presented at trial, when viewed in the light most favorable to

the jury’s verdict, weaves a compelling narrative of the bank robbery with Denton

at its center. Shortly after 4:00 p.m. on December 17, 2009, witnesses saw a clean-

shaven white male with dirty blonde hair and sporting a yellow-hooded coat, blue

jeans, and a backpack approach the entrance of the First Southern Bank. As he

entered the bank, the man donned a black ski mask with yellow coloring around

the mouth and eyes, brandished a small silver gun, told everyone to get down on

the floor, and ordered the bank tellers to empty their cash drawers. He then

commanded one of the three tellers on duty that day, Kayla Lash, to hand over the

keys to her black Geo Tracker. Latisha Clay, another bank teller, noticed the

robber’s distinctively “slow,” stuttering, and “not altogether normal” speech




                                         11
               Case: 11-14663     Date Filed: 08/28/2013   Page: 12 of 15


pattern, and at trial she unequivocally identified Denton as the bank robber by his

voice.

         As the bank robber fled in Lash’s car with $8,928, he nearly collided with

another motorist, Forrest Sims, and then pulled into an abandoned service station

beside a green Ford Mustang. Although Sims, based on his limited view of the

driver, described the bank robber as “a black man with a gold grill” wearing a

“yellow hoodie,” the jury was not obligated to credit Sims’ description as accurate,

particularly in light of the testimony of other witnesses identifying the robber as a

clean-shaven white male — a description matching Denton’s physical

characteristics. Wimberly, Denton’s friend, coworker, and initially unwitting

accomplice, was waiting at the abandoned service station in Denton’s green Ford

Mustang for Denton to arrive. Wimberly’s trial testimony tied Denton to the

clothing and small silver gun captured on the bank’s surveillance system and

described by other witnesses, and he identified Denton as the source of the money

recovered by law enforcement agents from the home of a mutual acquaintance,

which included several “bait bills” traceable to the First Southern Bank.

         Following his arrest, Denton confessed his role in the bank robbery to a

fellow inmate, James Murphy, and urged him to contact one of Denton’s sons to

fabricate an alibi for Denton for the time of the robbery. Denton also persuaded

another inmate, Charles Brown, to sign a false confession and, to give that


                                           12
               Case: 11-14663   Date Filed: 08/28/2013    Page: 13 of 15


confession an air of credibility, he provided Brown with specific details of the

bank robbery, such as the fact that the bank robber wore a ski mask and a yellow

sweatshirt. Murphy and Brown testified to those facts at trial and assured the jury

that they had not received or been promised anything in exchange for their

cooperation.

      The combined testimony of the government’s witnesses was more than

sufficient to allow the jury to conclude beyond a reasonable doubt that Denton was

the person who had robbed the First Southern Bank. Denton’s sufficiency

challenge essentially boils down to a claim that the jury should have credited Sims’

description of the bank robber while wholly discounting the testimony offered by

Wimberly, Murphy, Brown, Clay, and other government witnesses. The jury,

however, was entitled to believe the testimony it believed, and we must accept the

jury’s credibility determinations. See United States v. Peters, 403 F.3d 1263, 1268

(11th Cir. 2005) (“[W]e are bound by the jury’s credibility determinations, and by

its rejection of the inferences raised by the defendant.”).

                                          V.

      Denton asserts that the district court abused its discretion when it denied his

request to subpoena a rebuttal witness, an unnamed correctional officer who

apparently could have testified that Charles Brown was “mentally challenged” and

“always telling on people” in the jail where he and Denton were incarcerated.


                                          13
             Case: 11-14663     Date Filed: 08/28/2013   Page: 14 of 15


      A defendant’s request for a subpoena must comply with Federal Rule of

Criminal Procedure 17(b), which directs district courts to issue a subpoena at

government expense “for a named witness if the defendant shows an inability to

pay the witness’s fees and the necessity of the witness’s presence for an adequate

defense.” Fed. R. Crim. P. 17(b) (emphasis added). Because Denton has not

demonstrated that his subpoena request complied with Rule 17, he has not

established that it was an abuse of discretion to deny that request. See United

States v. Rinchak, 820 F.2d 1557, 1565 (11th Cir. 1987) (“The grant or denial of a

Rule 17(b) motion is committed to the discretion of the district court and is subject

to reversal on appeal only upon a showing of abuse of that discretion.”). Less than

one week before trial, Denton filed a motion to subpoena a witness to impeach the

anticipated testimony of Charles Brown, but he failed to identify that witness by

name in the motion he filed. Even assuming that the district court was somehow

obligated to grant that motion, Denton cannot show that the denial of it was

anything more than harmless error. The government presented abundant evidence

of guilt apart from Brown’s trial testimony. Cf. United States v. Khanani, 502 F.3d

1281, 1292 (11th Cir. 2007) (explaining that an erroneous evidentiary ruling is

harmless if “sufficient evidence uninfected by [the] error supports the verdict, and

the error did not have a substantial influence on the outcome of the case.”)

(quotation marks omitted).


                                         14
             Case: 11-14663      Date Filed: 08/28/2013    Page: 15 of 15


                                          VII.

      Finally, Denton has a motion for a new trial based on newly discovered

evidence pending in the district court. It concerns the post-verdict interrogatory

responses of Jonathan and Hollie Todd, which he contends show that the

government engaged in various forms of misconduct, including improperly

pressuring the Todds to testify at trial and failing to disclose the contents of their

pre-trial interviews with law enforcement agents. Until the district court rules on

that motion, there is nothing for us to review concerning it. It is not properly

before us in this appeal.

      AFFIRMED.




                                           15